—Proceeding pursuant to CPLR article 78 to review a determination of Thomas Coughlin, III, Commissioner of the New York State Department of Correction, dated August 12, 1993, which found that the petitioner violated 7 NYCRR 270.2 (B) (3) (i), and imposed a penalty of 180 days in the Special Housing Unit and one year’s loss of good time.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, there was substantial evidence in the record supporting the Commissioner’s determination (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 118; People ex rel. Vega v Smith, 66 NY2d 130; Matter of Vargas v Strack, 220 AD2d 675; Matter of Oro v Keane, 211 AD2d 796). Further, the penalties imposed were not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233).
The petitioner’s remaining contentions are lacking in merit. Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.